DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment and remarks dated July 7, 2022.  Claims 1, 5, and 13-14 have been amended.  Claims 15-16 are new.  Claims 1-16 are pending and stand rejected.
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:  The amended claims recite a density of 0.27-0.55 g/cm2. The specification discloses a paper density 0.27-0.55 g/cm3.  It is believed that the amendment is a typo with regards to the unites because density would be in g/cm3 .  Appropriate correction is required.
Claims 2-4 and 6-16 are objected to insomuch as they depend from claims 1 and 5.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15-16 recites the limitation "the filter material".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the entire filter body length is considered to be made of filter material.  This is applied to any prior art references as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10-11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20140290678 A1 (hereinafter BESSO) included in applicant’s information disclosure statement file April 20, 2020 in view of US 20070051383 A1 (hereinafter WOODS), US 20140366901 A1 (hereinafter SHINOZAKI), and WO2just A1 (hereinafter LAVANANT), US 20190000134 A1 relied upon for citations.  
Regarding claim 1, BESSO discloses a smoking article with a color change segment and a rupturable, fluid-containing capsule (abstract).  BESSO discloses a filtered smoking article (Fig. 3, smoking article 9, ¶103) comprising: a smoking body (Fig. 3, smoking material rod 10, ¶103); a filter (Fig. 1, filter element 1, ¶93) comprising a filter member (Fig. 3, filter segment 7, ¶101)  arranged at a downstream end of the smoking body and an air-permeable paper (Fig. 1, inner wrapper 6, ¶102) provided to be wound around an outside of the filter member, and further having a flavor capsule (Fig. 3, second capsule 8, ¶102) arranged therein; and a tipping paper (Fig. 3, outer wrapper 11, ¶103) wound around an outer peripheral surface of a downstream end part of the smoking body and an outer peripheral surface of the filter, and connecting the smoking body and the filter, wherein the flavor capsule comprises a capsule body (exterior of capsule 8), and a colored content liquid stored in the capsule body (¶27) and containing a flavor component (¶34), the air-permeable paper is arranged to be opposed to a region in which the colored content liquid is released when the flavor capsule is crushed.    BESSO further discloses the tipping paper is impermeable to the colored content liquid (¶16).  BESSO further discloses a transparent part arranged to be opposed to the region in which the colored content liquid is released so as to include parts facing the flavor capsule.  BESSO discloses a transparent part formed with a die-cut section 12 (Fig. 3, cut-out 12, ¶103).  As shown in Fig. 3, the transparent part is opposed to the region 2 in which the colored content liquid is released and includes parts facing the flavor capsule 5.  BESSO further discloses that there may be di-cut sections (¶46).  
BESSO does not explicitly disclose that the air-permeable paper is in a range of 1,000 C.U. to 30,000 C.U .
WOODS teaches a smoking article comprising two layers of wrapper material (abstract).  WOODS teaches that encapsulated flavor is held between an inner and outer wrapper (¶8).  WOODS teaches that the air permeability is greater than 200 C.U.  WOODS teaches that preferably the air permeability can range up to 10,000 C.U. (¶9).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESSO to provide air-permeable paper is in a range of 1,000 C.U. to 30,000 C.U. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Neither BESSO nor WOODS explicitly disclose a density of 0.27-0.55 g/cm2.
SHINOZAKI teaches a paper tube used in a flavor suctioning tool (abstract).  SHINOZAKI teaches that with a density of 0.5 g/cm3 is used (¶10).  This holds the composition element (¶9) and improves adhesion and manufacture (¶8).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESSO to provide a density of 0.27-0.55 g/cm3. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  In this case, a person of ordinary skill in the art would have been motivated to use a thicker paper to hold the element (SHINOZAKI ¶9) as well as  improve adhesion and manufacture (SHINOZAKI ¶8).
Neither BESSO, WOODS, nor SHINOZAKI explicit disclose that the smoking article at least three transparent parts that are arranged to be spaced apart from each other in the circumferential direction of the tipping paper.
BESSO teaches that the inner wrapper may have transparent sections.  These sections maybe die-cut sections (¶46).  BESSO further teaches that the die-cut opening window will allow a consumer to see the color change effect inside the wrapper after breaking the capsule (¶54).  BESSO teaches that the outer wrapper is transparent (¶104).  The outer wrapper is shown along the portion of the smoking article 9 which includes the capsules 5 and 8 (Figs. 3-4).  Therefore, there are transparent parts facing the flavor capsule.
LAVANANT teaches an aerosol-generating article with a liquid delivery element (abstract).  LAVANANT teaches that the plug wrap 24 is transparent (¶71).  LAVANANT teaches that the consumer can observe the colored liquid flowing in the cavity (¶74).  In the embodiment of Fig. 5, there are a plurality of channels defining surfaces 125 with respective channel 126 (¶76).  These channels are covered with transparent plug wrap 24.  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified BESSO to provide more than one and up to three or more transparent parts as taught in LAVANANT.  LAVANANT specifically teaches four transparent parts arranged around the circumferential direction (Fig. 5).  A person of ordinary skill in the art would obviously provide multiple windows for viewing the color change.  Doing so would allow a consumer to see the color change effect inside the wrapper (BESSO ¶54).  
 Regarding claim 2, modified BESSO discloses the filtered smoking article of claim 1 as discussed above.  BESSO may not explicitly discloses wherein each of the transparent parts of the tipping paper is arranged such that an angular interval of the adjacent transparent parts is set at 150° or less as viewed from a central point in a cross section perpendicular to the longitudinal direction of the filter.
LAVANANT teaches embodiment of Fig. 5, there are a plurality of channels defining surfaces 125 with respective channel 126 (¶76).  These channels are covered with transparent plug wrap 24.  Where there are four channels as shown in Fig. 5 the parts are set at 90° intervals which is less than 150°.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESSO to provide that the transparent parts are at intervals of 150 or less as taught in LAVANANT.  A person of ordinary skill in the art providing viewing for color chance would obviously provide multiple viewpoints around the circumference of the circle.  Doing so would allow a consumer to see the color change effect inside the wrapper (BESSO ¶54).  LAVANANT specifically teaches four transparent parts arranged around the circumferential direction (Fig. 5).  
Regarding claim 3, modified BESSO discloses the filtered smoking article of claim 1 as discussed above.  BESSO further discloses wherein the tipping paper includes a cellophane, a polyolefin film, a polyvinyl chloride film, or a cellulose acetate film (¶45).
Regarding claim 5, the limitations of claim 5, A filtered smoking article, comprising: a smoking body; a filter comprising a filter member arranged at a downstream end of the smoking body, an air-permeable paper provided to be wound around an outside of the filter member, and a transparent plug wrapper provided to be wound around an outside of the air-permeable paper, and further having a flavor capsule arranged therein; and a tipping paper wound around an outer peripheral surface of a downstream end part of the smoking body and an outer peripheral surface of the filter, and connecting the smoking body and the filter, wherein the flavor capsule comprises a capsule body, and a colored content liquid stored in the capsule body and containing a flavor component, wherein the air-permeable paper is arranged to be opposed to a region in which the colored content liquid is released when the flavor capsule is crushed, and has an air permeability of 1,000 C.U. to 30,000 C.U. and a density of 0.27-0.55 g/cm2, wherein the transparent plug wrapper is impermeable to the colored content liquid and has a transparent part at least in part, and wherein the tipping paper comprises at least three opening parts that are arranged to be spaced apart from each other in the circumferential direction of the tipping paper, and each of the opening parts is arranged to be opposed to the region in which the colored content liquid is released, are rejected for the same reasons discussed in the rejection of claim 1.
Regarding claim 6, the limitations of claim 6, wherein each of the opening parts of the tipping paper is arranged such that an angular interval of the adjacent opening parts is set at 150° or less as viewed from a central point in a cross section perpendicular to the longitudinal direction of the filter, are rejected for the same reason as discussed in the rejection of claim 2
Regarding claim 7, the limitations of claim 7, wherein the transparent plug wrapper includes a cellophane, a polyolefin film, a polyvinyl chloride film, or a cellulose acetate film, are rejected for the same reasons discussed in the rejection of claim 3.
Regarding claim 10, modified BESSO discloses the filtered smoking article of claim 1 as discussed above.  BESSO further discloses wherein the colored content liquid contains the flavor component (¶34) and a colorant (¶27).
Regarding claim 11, modified BESSO discloses the filtered smoking article of claim 1 as discussed above.  BESSO further discloses wherein the air-permeable paper has an opacity of 30% or more.  BESSO discloses that the inner wrapper is formed from a permeable opaque material (¶98).  BESSO defines opaque to be in a range of 40% or less light transmission (¶20).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claims 15 and 16, modified BESSO discloses the filtered smoking article of claims 1 and 5 as discussed above.  BESSO further discloses wherein the filter material 2 surrounds the flavor capsule so that the filter material is between the at least three transparent parts and the flavor capsule (Fig. 1, ¶41, ¶94). 

	
Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over BESSO, WOODS, SHINOZAKI, and LAVANANT as applied to claims 1 and 5 and in further view of US 20020153017 A1 (hereinafter GEORGITSIS) included on applicant’s information disclosure statement filed July 26, 2021.
Regarding claim 4, modified BESSO discloses the filtered smoking article of claim 1 as discussed above.  BESSO may not explicitly disclose wherein each of the transparent parts of the tipping paper has a larger length along a longitudinal direction of the filter as compared with a length along the circumferential direction of the tipping paper.
GEORGITSIS teaches a filter for use in tobacco with at least one window and the wrapping material is transparent in some areas (abstract). GEORGITSIS teaches multiple embodiments in Fig. 1 a) through g).  Specifically, GEORGITSIS teaches embodiment 1c) where a window in the covering paper enables viewing of filling materials (¶42).  As shown in annotated Fig. 1c) below, the length in the longitudinal direction is greater than the length along the circumferential direction.  

    PNG
    media_image1.png
    92
    396
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESSO to provide a window that is longer in the longitudinal direction versus the circumferential direction as taught in GEORGITSIS.  A person of ordinary skill in the art providing viewing would obviously extend the window in a lengthwise direction.  Doing so would allow a consumer to see the filter along the length of the device (GEORGITSIS ¶9).  It is obvious to extend the opening along the longer surface.  
Regarding claim 8, the limitations of claim 8, wherein each of the opening parts of the tipping paper has a larger length along a longitudinal direction of the filter as compared with a length along the circumferential direction of the tipping paper, are rejected for the same reasons discussed in the rejection of claim 4.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over BESSO, WOODS, and LAVANANT as applied to claim 1 and in further view of US 20130081644 A1 (hereinafter NODA).
Regarding claim 9, modified BESSO discloses the filtered smoking article of claim 1 as discussed above.  BESSO may not explicitly disclose wherein the colored content liquid has a viscosity of 120 mPas or less.  
NODA teaches a cigarette filter with a flavor capsule containing liquid (Abstract).  NODA discloses that the liquid has an added thickener to increase the viscosity to preferable 80 mPas (¶21).  NODA teaches that increasing the viscosity of the liquid contained in the capsule suppresses the soakage content of the liquid (¶42).  NODA teaches that when the soakage of the content liquid is large there is a problem of the liquid separating (¶55).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESSO to provide wherein the liquid content of the capsule has a viscosity of 120 mPas or less as taught in GEORGITSIS.  A person of ordinary skill in the art with a liquid capsule releasing liquid into a cigarette filter would obviously control the viscosity of the liquid.  Doing so would prevent separating of the components (NODA ¶42 and ¶53-55).  

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over BESSO, WOODS, SHINOZAKI, and LAVANANT as applied to claim 1 and in further view of WO 2013021863 A1 (hereinafter ONO) included in applicant’s information disclosure statement. Machine translation relied upon.
Regarding claim 12, modified BESSO discloses the filtered smoking article of claim 1 as discussed above.  BESSO does not explicitly disclose wherein a value of an amount of the colored content liquid/cross-sectional area of the filter is 0.2 μl/mm2 or more.
ONO teaches a cigarette rod with multiple filters and a hollow part between the filter plugs with a fragrance capsule within the hollow part (abstract).  ONO teaches that the filter has a diameter of 5 to 10 mm (page 2).  ONO teaches that the capsule has a diameter of 1.5 to 7.0 mm (page 4).  
                
                    
                        
                            C
                            r
                            o
                            s
                            s
                            -
                            s
                            e
                            c
                            i
                            t
                            o
                            n
                            a
                            l
                             
                            A
                            r
                            e
                            a
                        
                        
                            f
                            i
                            l
                            t
                            e
                            r
                        
                    
                    =
                    π
                    
                        
                            r
                        
                        
                            2
                        
                    
                
            
                
                    
                        
                            C
                            r
                            o
                            s
                            s
                            -
                            s
                            e
                            c
                            t
                            i
                            o
                            n
                            a
                            l
                             
                            A
                            r
                            e
                            a
                        
                        
                            f
                            i
                            l
                            t
                            e
                            r
                        
                    
                    =
                    π
                    
                        
                            (
                            5
                            )
                        
                        
                            2
                        
                    
                    =
                    25
                    π
                     
                    
                        
                            m
                            m
                        
                        
                            2
                        
                    
                
            
                
                    
                        
                            V
                            o
                            l
                            u
                            m
                            e
                        
                        
                            c
                            a
                            p
                            s
                            u
                            l
                            e
                        
                    
                    =
                    
                        
                            4
                        
                        
                            3
                        
                    
                    π
                    
                        
                            r
                        
                        
                            3
                        
                    
                
            

                
                    
                        
                            V
                            o
                            l
                            u
                            m
                            e
                        
                        
                            c
                            a
                            p
                            s
                            u
                            l
                            e
                        
                    
                    =
                    
                        
                            4
                        
                        
                            3
                        
                    
                    π
                     
                    
                        
                            (
                            3
                            )
                        
                        
                            3
                        
                    
                    =
                    36
                    π
                     
                    
                        
                            m
                            m
                        
                        
                            3
                        
                    
                    =
                    36
                    π
                     
                    µ
                    l
                     
                     
                
            
                
                    
                        
                            a
                            m
                            o
                            u
                            n
                            t
                             
                            o
                            f
                             
                            c
                            o
                            l
                            o
                            r
                            e
                            d
                             
                            c
                            o
                            n
                            t
                            e
                            n
                            t
                             
                            l
                            i
                            q
                            u
                            i
                            d
                        
                        
                            c
                            r
                            o
                            s
                            s
                            -
                            s
                            e
                            c
                            t
                            i
                            o
                            n
                            a
                            l
                             
                            a
                            r
                            e
                            a
                             
                            o
                            f
                             
                            t
                            h
                            e
                             
                            f
                            i
                            l
                            t
                            e
                            r
                        
                    
                    =
                     
                    
                        
                            36
                             
                            π
                             
                            µ
                            l
                             
                        
                        
                            25
                             
                            π
                             
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                             
                        
                    
                    =
                    1.4
                     
                    
                        
                            µ
                            l
                        
                        
                            
                                
                                    m
                                    m
                                
                                
                                    2
                                
                            
                        
                    
                
            


It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESSO to provide wherein a value of an amount of the colored content liquid/cross-sectional area of the filter is 0.2 μl/mm2 or more. as taught in ONO.  A person of ordinary skill in the art would obviously vary the volume of liquid to the cross sectional area.  Courts have held changes in proportion or shape to be prima facie obvious in the absence of new or unexpected results. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). One of ordinary skill in the art would appreciate that the volume of the capsule could vary with the cross-section of the filter so long as the capsule is retained within the filter.	
Regarding claim 13, modified BESSO discloses the filtered smoking article of claim 1 as discussed above.  BESSO does not explicitly disclose wherein the filter member comprises a plurality of filter members arranged to be spaced apart from each other with a hollow portion sandwiched therebetween, wherein the flavor capsule is arranged in the hollow portion, and wherein the air-permeable paper is provided to be wound around outsides of the plurality of filter members across the hollow portion.
ONO teaches a cigarette rod with multiple filters and a hollow part between the filter plugs with a fragrance capsule within the hollow part (abstract).  ONO teaches two filter portions (Fig. 1A, 21a and 21b, page 3).  ONO teaches that there a fragrance capsule 23 in a hollow portion between the filter plugs that holds a liquid (Fig. 1, page 3).  Plug web 22 is wound around the outsides of the filters and hollow portion; the plug web is made of the papers listed on page 5 which are air permeable (Fig. 1, page 5). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESSO to provide wherein the filter member comprises a plurality of filter members arranged to be spaced apart from each other with a hollow portion sandwiched therebetween, the flavor capsule is arranged in the hollow portion, and the air-permeable paper is provided to be wound around outsides of the plurality of filter members across the hollow portion as taught in ONO.  A person of ordinary skill in the art with a liquid capsule releasing liquid into a cigarette filter would obviously position the capsule within a hollow between two filters.  Doing so would allow the capsule to be visualized in the hollow portion (ONO page 5).  
Regarding claim 14, modified BESSO discloses the filtered smoking article of claim 1 as discussed above.  BESSO does not explicitly disclose wherein the filter member comprises a plurality of filter members arranged to be spaced apart from each other with a hollow portion sandwiched therebetween, wherein the flavor capsule is arranged in the hollow portion, wherein the flavor capsule releases the colored content liquid to one of the filter members arranged with the hollow portion sandwiched therebetween when pressed, and wherein the air-permeable paper is provided to be wound around an outside of one of the filter members to which the colored content liquid is released.
ONO teaches a cigarette rod with multiple filters and a hollow part between the filter plugs with a fragrance capsule within the hollow part (abstract).  ONO teaches two filter portions (Fig. 1A, 21a and 21b, page 3).  ONO teaches that there a fragrance capsule 23 in a hollow portion between the filter plugs that holds a liquid (Fig. 1, page 3).  Plug web 22 is wound around the outsides of the filters and hollow portion; the plug web is made of the papers listed on page 5 which are air permeable (Fig. 1, page 5).  ONO teaches that the capsule may have a color so that the smoker can recognize when crushing the capsule (page 4)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified BESSO to provide wherein the filter member comprises a plurality of filter members arranged to be spaced apart from each other with a hollow portion sandwiched therebetween, the flavor capsule is arranged in the hollow portion, the flavor capsule releases the colored content liquid to one of the filter members arranged with the hollow portion sandwiched therebetween when pressed, and the air-permeable paper is provided to be wound around an outside of one of the filter members to which the colored content liquid is released as taught in ONO.  A person of ordinary skill in the art with a liquid capsule releasing liquid into a cigarette filter would obviously position the colored capsule within a hollow between two filters.  Doing so would allow the user to visualize by color change when the capsule is crushed (ONO page 4).  

Response to Arguments
Applicant's arguments filed July 7, 2022 have been fully considered but they are not persuasive.
Applicant argues that the prior art of record is not combinable as proposed by the examiner.  In response to applicant's argument that BESSO and WOOD cannot be combined because the papers are different and that BESSO and LAVANANT cannot be combined because the viewing structures are different, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case a person of ordinary skill in the art crushing a flavor capsule inside a smoking article would have obviously combined the teachings of BESSO, WOOD, and LAVANANT.  
Applicant argues that, “The aperture 34 of Lavanant allows the user to see the colored liquid before activation of the liquid delivery element and requires the use of channels 126. The channels 126 preclude the filter material being between the transparent parts or opening parts and capsule…” LAVANANT is only relied upon for teaching at least three transparent parts that are arranged to be spaced apart from each other in the circumferential direction of the tipping paper.  BESSO teaches filter material being between the transparent parts and the capsule as shown in Fig. 3.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The remainder of applicant’s arguments rely upon the newly entered amendments.  New grounds of rejection are presented above to address the new claim limitations and new claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726